IN THE SUPREME COURT OF IOWA
                              No. 13–0869

                          Filed March 14, 2014


TERESA KAREN BEARINGER,

      Appellant,

vs.

IOWA DEPARTMENT OF TRANSPORTATION,
MOTOR VEHICLE DIVISION,

      Appellee.



      Appeal from the Iowa District Court for Polk County, Robert B.

Hanson, Judge.



      Petitioner appeals district court ruling affirming license revocation

and rejecting prescription-drug defense in administrative proceeding.

REVERSED AND REMANDED WITH INSTRUCTIONS.



      Aaron D. Hamrock of McCarthy & Hamrock P.C., West Des Moines,

for appellant.



      Thomas J. Miller, Attorney General, and Michelle R. Linkvis,

Assistant Attorney General, for appellee.
                                       2

WATERMAN, Justice.

      This appeal requires us to decide whether the prescription-drug

defense to the criminal charge of operating a motor vehicle while under

the   influence,   see   Iowa   Code       § 321J.2(11)   (2011),   applies   in

administrative license revocation proceedings under Iowa Code sections

321J.12 through .13. Teresa K. Bearinger drove her car off the road and

destroyed a brick mailbox.      At the request of the investigating police

officer, Bearinger gave a urine sample that tested positive for controlled

substances—her prescription medications. Based on these test results,
the Iowa Department of Transportation (IDOT) revoked her license for

180 days. She contested her revocation. An administrative law judge

found the facts to establish the prescription-drug defense, but concluded

the defense did not apply in the administrative proceeding. The district

court affirmed.    We retained her appeal.        For the reasons explained

below, we hold the prescription-drug defense is available in license

revocation proceedings. We therefore reverse her revocation.

      I. Scope of Review.

      “Iowa Code chapter 17A governs review of license revocation

decisions under Iowa Code chapter 321J.”            Ludtke v. Iowa Dep’t of

Transp., 646 N.W.2d 62, 64 (Iowa 2002); see also Iowa Code § 321J.14.

“The district court acts in an appellate capacity to correct errors of law

on the part of an agency . . . .” Ludtke, 646 N.W.2d at 64. “On appeal,

we apply the standards of chapter 17A to determine whether the

conclusions we reach are the same as those of the district court.” Welch

v. Iowa Dep’t of Transp., 801 N.W.2d 590, 594 (Iowa 2011).              We are

bound by an agency’s factual findings if those findings are supported by
“ ‘substantial evidence in the record made before the agency when the

record is viewed as a whole.’ ” Ludtke, 646 N.W.2d at 65 (quoting Iowa
                                      3

Code § 17A.19(8)(f) (1999)). “Evidence is substantial when a reasonable

person could accept it as adequate to reach the same findings.”          Id.

“Because this is not an area where interpretation of the law has been

clearly vested in the discretion of the agency, we need not give deference

to the IDOT’s interpretation . . . and are free to substitute our judgment

de novo for the agency’s interpretation.” Welch, 801 N.W.2d at 594.

       II. Background Facts and Proceedings.

       On May 12, 2011, Teresa Bearinger was driving her car two blocks

from her home in Urbandale, Iowa, while eating a nutritional power bar.
She dropped the bar under her seat and reached down to find it,

becoming distracted.      She missed a curve, drove off the road, and

collided with a brick mailbox. Her car continued into a yard, narrowly

missing a large tree before veering back onto the road. The Urbandale

police officer who responded to the accident, Shawn Popp, noted “the car

was basically disabled due to the tire being torn off” and Bearinger

“exploded the mailbox.” Officer Popp found Bearinger outside her car,

upset, shaking, and unsteady on her feet. Officer Popp noted that she

was shaking “way beyond what . . . we normally would see in something

like this.”

       Bearinger   told   Officer   Popp   she   was   taking   neurological

prescription medications and showed him a list of her medications. She

explained to Officer Popp that she hadn’t eaten much the previous day or

that morning and that she thought one of her medications was clouding

her mind. Officer Popp noted her eyes were watery. In light of all this,

Officer Popp believed Bearinger may have been impaired.           He asked

Bearinger to go to the police department with him and she complied. At
the station, Bearinger agreed to take a breath test and provide a urine
                                        4

sample. The breath test indicated she had no alcohol in her system, but

the urine test revealed the presence of prescription medications.

       As a result, on March 6, 2012, IDOT revoked Bearinger’s license

for 180 days. Bearinger appealed the revocation to an administrative law

judge (ALJ). Bearinger asserted she was not in violation of Iowa Code

section 321J.2 (2011) because the prescription-drug defense under Iowa

Code section 321J.2(11) applies. IDOT argued for revocation, asserting

the prescription-drug defense applies only to a criminal charge and is

unavailable in license revocation proceedings.
       At the administrative hearing, Bearinger’s physician, Lynn Struck,

testified she had prescribed Bearinger the medications detected in

Bearinger’s urine. Dr. Struck testified she had not prohibited Bearinger

from driving while taking the medications, though she had warned the

medications may cause drowsiness.            Bearinger testified she took her

medications as instructed for a month preceding the accident and felt

her ability to drive was not impaired.

       Officer   Popp   also   testified,   recounting   his   interaction   with

Bearinger the day of the accident. He testified that Bearinger told him,

“If she didn’t like the effects of the one [medication], she would grab

another one and take it instead.” Officer Popp suggested Bearinger may

have been self-medicating.

       The ALJ believed Bearinger’s testimony, concluding “Bearinger

took her prescribed medication as prescribed.” The ALJ therefore found,

“based on the evidence presented in this proceeding, . . . the elements of

the statutory prescription-drug defense were established.” But, agreeing

with   IDOT’s     statutory    interpretation,   the     ALJ   determined     the
prescription-drug defense does not apply in administrative license

revocation proceedings and denied Bearinger’s appeal.                The IDOT
                                        5

reviewing officer and the district court affirmed. Bearinger appealed the

district court’s ruling, and we retained the appeal to answer this question

of statutory interpretation.

       III. Analysis.

       Iowa Code section 321J.2 criminalizes operating a motor vehicle

while under the influence of alcohol or drugs.          “The main purpose of

chapter 321J is to promote public safety by removing dangerous drivers

from the highways.” State v. Vogel, 548 N.W.2d 584, 587 (Iowa 1996).

We discussed the reach of chapter 321J.2 in State v. Comried, 693
N.W.2d 773, 775–78 (Iowa 2005).                In Comried, we noted that the

legislature amended section 321J.2 in 1998 to create a per se ban on

driving with any amount of a controlled substance in the body—

regardless of whether a person is “under the influence” of that controlled

substance.      Id. at 775–76, 78.       The prescription-drug defense was

already included in chapter 321J.2. See 1986 Iowa Acts ch. 1220, § 2(6)

(codified at Iowa Code § 321J.2(6) (1987)) (creating chapter 321J, which

included the prescription-drug defense).          In its current form, section

321J.2(1) imposes criminal liability for driving:

             (a) While under the influence of an alcoholic beverage
       or other drug or a combination of such substances.
               (b) While having an alcohol concentration of .08 or
       more.
              (c) While any amount of a controlled substance is
       present in the person, as measured in the person’s blood or
       urine.

Iowa   Code     § 321J.2(1)(a)–(c)    (2011)    (emphasis   added).   Section

321J.2(1)(c) criminalizes driving with any amount of a controlled

substance in one’s system.           See Comried, 693 N.W.2d at 778 (“We
conclude that the statute in question is clear and unambiguous and that

‘any amount’ means any amount greater than zero.”).            As we noted in
                                       6

Comried,   the   “any      amount”   provision   avoids   proof   problems   in

determining the level of a controlled substance in the driver’s blood or

urine and whether the drug impaired the ability to drive.          Id. at 776.

Many prescription drugs, however, are controlled substances. See Houck

v. Iowa Bd. of Pharmacy Exam’rs, 752 N.W.2d 14, 19 (Iowa 2008)

(discussing overlapping categories of drugs that are both controlled

substances and require a prescription); see also Iowa Code § 124.101(5)

(defining “controlled substance”); Iowa Code § 155A.3(37) (defining

“prescription drug”).      Thus, without the prescription-drug defense, it
would be illegal to drive after taking one of the prescription drugs defined

as a controlled substance if any amount of that drug is detectable in the

driver’s blood or urine.

      Subsection 11 of section 321J.2 codifies the prescription-drug

defense to the criminal charge:

             11. a. This section does not apply to a person
      operating a motor vehicle while under the influence of a drug
      if the substance was prescribed for the person and was
      taken under the prescription and in accordance with the
      directions of a medical practitioner . . . or if the substance
      was dispensed by a pharmacist without a prescription
      pursuant to the rules of the board of pharmacy, if there is no
      evidence of the consumption of alcohol and the medical
      practitioner or pharmacist had not directed the person to
      refrain from operating a motor vehicle.
            b. When charged with a violation of subsection 1,
      paragraph “c”, a person may assert, as an affirmative
      defense, that the controlled substance present in the
      person’s blood or urine was prescribed or dispensed for the
      person and was taken in accordance with the directions of a
      practitioner and the labeling directions of the pharmacy . . . .

Iowa Code § 321J.2(11).

      The parties agree that section 321J.2(1)(c) is not violated when the
prescription-drug defense is established.        See State v. Schories, 827
N.W.2d 659, 665–68 (Iowa 2013) (vacating conviction based on evidence
                                           7

establishing prescription-drug defense).          IDOT nevertheless asserts the

prescription-drug defense is inapplicable in administrative proceedings to

revoke a driver’s license. We did not decide that issue in Schories and

confront it here as a question of first impression.

       In Comried, we summarized the interpretive principles most

relevant to construing chapter 321J:1

             “When we interpret a statute, we attempt to give effect
       to the general assembly’s intent in enacting the law.
       Generally, this intent is gleaned from the language of the
       statute. To ascertain the meaning of the statutory language,
       we consider the context of the provision at issue and strive to
       interpret it in a manner consistent with the statute as an
       integrated whole.       Similarly, we interpret a statute
       consistently with other statutes concerning the same or a
       related subject. Finally, statutes are interpreted in a manner
       to avoid absurd results and to avoid rendering any part of
       the enactment superfluous.”
693 N.W.2d at 775 (quoting State v. Pickett, 671 N.W.2d 866, 870 (Iowa

2003)).    We also construe chapter 321J “liberally or reasonably” to

protect the public by reducing “the hazard of prohibited operation of a

motor vehicle to a minimum.”            Id. (quoting 61A C.J.S. Motor Vehicles

§ 1385, at 274 (2002)). We apply these principles to decide this case.

       We look first to the statutory provisions governing license

revocation proceedings and read them together with the criminal statutes
incorporated by reference. Iowa Code section 321J.12(1) empowers IDOT

to revoke a person’s license for operating while intoxicated. That statute

states:


       1IDOT argues on appeal that we should give deference to its interpretation of

section 321J.12. Chapter 321J, however, does not give IDOT interpretive authority.
See Welch, 801 N.W.2d at 594. We declined to give deference to IDOT’s interpretation of
sections 321J.6 and 321J.9 in Welch, and we decline to do so here. See id. at 602
(holding “a motorist’s request to take the chemical test need not be honored after he or
she has previously refused that test following a valid implied consent advisory”).
                                           8
       Upon certification, subject to penalty for perjury, by the
       peace officer that there existed reasonable grounds to believe
       that the person had been operating a motor vehicle in
       violation of section 321J.2, that there existed one or more of
       the necessary conditions for chemical testing described in
       section 321J.6, subsection 1, and that the person submitted
       to chemical testing and the test results indicated the presence
       of a controlled substance or other drug, or an alcohol
       concentration equal to or in excess of the level prohibited by
       section 321J.2, or a combination of alcohol and another drug
       in violation of section 321J.2, the department shall revoke the
       person’s      driver’s  license   or   nonresident    operating
       privilege . . . .

Iowa Code § 321J.12(1) (emphasis added).                IDOT revoked Bearinger’s

license based on the first ground: she drove after taking “a controlled

substance or other drug.”

       Bearinger argues the references to section 321J.2 in the revocation

statute obligate IDOT to consider her prescription-drug defense codified

in section 321J.2(11).2 IDOT counters that—unlike the second and third

grounds for revocation in section 321J.12(1)—the first ground does not

refer to a violation of section 321J.2.            IDOT thus contends that the

prescription-drug defense in section 321J.2(11) is unavailable to avoid a

license revocation on the first ground. IDOT argues it is reasonable for

the legislature to treat license revocation differently than criminal
prosecution because license revocation is remedial, rather than punitive.

See Vogel, 548 N.W.2d at 587.



         2Bearinger notes the first sentence of Iowa Code section 321J.12(1) requires the

officer to certify “there existed reasonable grounds to believe that the person had been
operating a motor vehicle in violation of section 321J.2.” Bearinger argues that a valid
prescription-drug defense would defeat this threshold requirement for revocation. We
disagree. The officer’s certification helps ensure the driver is statutorily obligated to
submit to the chemical testing or face the administrative consequences of a test refusal.
The certification requirement must be read together with the other requirements for
revocation. The prescription-drug defense comes into play only after a positive test
result for a prescription drug. The defense cannot be used to retroactively determine
the officer lacked grounds to ask the driver to submit to testing.
                                      9

      If we read section 321J.12(1) in isolation, IDOT’s interpretation

would be persuasive. “Under the doctrine of last preceding antecedent,

qualifying words and phrases refer only to the immediately preceding

antecedent . . . .”   Iowa Comprehensive Petroleum Underground Storage

Tank Fund Bd. v. Shell Oil Co., 606 N.W.2d 376, 380 (Iowa 2000); see

also Oberbillig v. W. Grand Towers Condo. Ass’n, 807 N.W.2d 143, 151

(Iowa 2011) (explaining doctrine of the last preceding antecedent). We

note no comma separates the phrase in section 321J.12(1) incorporating

section 321J.2 in either the second or third grounds. This suggests that
each time section 321J.2 is mentioned, it modifies only that ground. See

Shell Oil Co., 606 N.W.2d at 380. Otherwise, section 321J.2 would not

be mentioned twice—in both the second and third grounds—but not in

the first. That the legislature expressly modified the second and third

grounds by requiring a violation of section 321J.2, but omitted that

reference in the first ground, suggests that a license may be revoked

under the first ground without a violation of section 321J.2. See Oyens

Feed & Supply, Inc. v. Primebank, 808 N.W.2d 186, 193–94 (Iowa 2011)

(relying on the fact “the legislature selectively incorporated [a] prefatory

clause” into one subsection but not another to hold clause did not apply

to both subsections).

      But, we must read section 321J.12(1) together with section

321J.13(2), which sets forth the grounds for appealing a license

revocation. Section 321J.13(2) states that the review hearing “shall be

limited to the issues of”:

      whether a peace officer had reasonable grounds to believe
      that the person was operating a motor vehicle in violation of
      section 321J.2 or 321J.2A and one or more of the following:
               a. Whether the person refused to submit to the test or
      tests.
                                     10
            b. Whether a test was administered and the test
      results indicated an alcohol concentration equal to or in
      excess of the level prohibited under section 321J.2 or
      321J.2A.
            c. Whether a test was administered and the test
      results indicated the presence of alcohol, a controlled
      substance or other drug, or a combination of alcohol and
      another drug, in violation of section 321J.2.

Iowa Code § 321J.13(2) (emphasis added).

      When a comma separates a qualifying phrase from the antecedent,

the qualifying phrase generally applies to all antecedents. Shell Oil Co.,
606 N.W.2d at 380. Section 321J.13(2)(c) thus directed the ALJ to review

whether Bearinger’s test results indicated the presence of a controlled

substance or other drug in violation of section 321J.2.          By definition,

there can be no violation of section 321J.2 if the prescription-drug

defense is established.   And, without a violation of section 321J.2, a

person appealing IDOT’s revocation decision is entitled to prevail.

      Another principle of interpretation supports Bearinger.           IDOT’s

interpretation would render superfluous the language in section

321J.13(2)(c) stating that a violation of section 321J.2 is necessary for a

revocation to occur. We are to interpret chapter 321J “ ‘in a manner to

avoid . . . rendering any part of the enactment superfluous.’ ” Comried,
693 N.W.2d at 775 (quoting State v. Pickett, 671 N.W.2d 866, 870 (Iowa
2003)); see also Star Equip., Ltd. v. State, ___ N.W.2d ___, ___ (Iowa 2014)

(“[W]e do not interpret statutes so they contain surplusage.”         (Internal

quotation marks omitted.)).      Reading sections 321J.2, 321J.12, and

321J.13 together, we conclude the prescription-drug defense applies to

administrative revocation proceedings.

      Our   conclusion    is   reinforced   by   yet   another    principle   of
interpretation: we are to interpret chapter 321J “ ‘in a manner to avoid

absurd results.’ ”   Comried, 693 N.W.2d at 775 (quoting Pickett, 671
11
N.W.2d at 870).3 The purpose of the license revocation procedure “is to

promote       public   safety    by    removing      dangerous       drivers     from    the

highways.” Vogel, 548 N.W.2d at 587. Under IDOT’s interpretation, a

driver could have her license revoked for testing positive for a

prescription drug4 that has no impact on driving ability. Examples of

such prescription drugs include Lipitor, used to control cholesterol, as

well as the antibiotic Amoxicillin, or Prilosec, an antacid.                    It would be

absurd to deny such drivers the prescription-drug defense in revocation

proceedings.      We do not believe the legislature intended to allow the
prescription-drug defense to a criminal charge of operating a motor

vehicle while under the influence, yet withhold the defense to an

administrative license revocation.

       The prescription-drug defense is available only to those who have

taken their medications in compliance with a doctor’s instructions,

without any alcohol. See Iowa Code § 321J.2(11)(a). Thus, the defense

is unavailable to those who abuse their prescription medications and

those who drive against their doctor’s orders.                  See id.; Schories, 827

       3Theabsurd-results doctrine should be used cautiously. See Anderson v. State,
801 N.W.2d 1, 7 (Iowa 2011).
       “In view of our obligation to ascertain the intent of the legislature,
               we are mindful of the cautionary advice of one commentator that
               ‘the absurd results doctrine should be used sparingly because it
               entails the risk that the judiciary will displace legislative policy on
               the basis of speculation that the legislature could not have meant
               what it unmistakably said.”
Id. (quoting Sherwin–Williams Co. v. Iowa Dep’t of Revenue, 789 N.W.2d 417, 427 (Iowa
2010)).
        4Section 321J.2(1)(c) imposes criminal liability for any amount of a controlled

substance. The revocation provision is broader: Iowa Code section 321J.12(1) provides
for revocation if “the test results indicated the presence of a controlled substance or
other drug.” (Emphasis added.) Thus, revocation may be triggered by a trace amount of
a drug that is not a “controlled substance.” “Drug” is broadly defined, and includes
prescription drugs. See Iowa Code § 155A.3(13) (drug), (37) (prescription drug).
12
N.W.2d at 665 (evaluating whether substantial evidence existed to prove

driver was abusing his prescription medication); see also Tina Wescott

Cafaro, Slipping Through the Cracks: Why Can’t We Stop Drugged

Driving?, 32 W. New Eng. L. Rev. 33, 54–60 (2010) (discussing whether

states should prohibit driving under the influence of prescription drugs

and reviewing various state formulations of the prescription-drug

defense).      The fact finder must determine the defense has been

established.

       It was Bearinger’s burden to establish by a preponderance of the
evidence that her prescription-drug defense applies.              See Ludtke, 646
N.W.2d at 69 (noting petitioner has burden in IDOT administrative

proceedings to prove license should not be revoked); McCrea v. Iowa

Dep’t of Transp., 336 N.W.2d 427, 428–29 (Iowa 1983) (same).5 The ALJ

found Bearinger satisfied the elements of the prescription-drug defense.

IDOT does not contend the evidence supporting the defense is

insubstantial. We conclude the testimony of Bearinger and Dr. Struck

constitutes substantial evidence to support the ALJ’s finding, which

therefore is binding on appeal.               See Iowa Code § 17A.19(10)(f).

Accordingly, Bearinger is entitled to a reversal of IDOT’s revocation

decision.




       5For the burden in criminal proceedings, see Schories, 827 N.W.2d at 665 (“Once
a defendant has presented evidence sufficient to show the prescription drug defense
applies, the State has the burden of disproving each element of the defense beyond a
reasonable doubt.”).
                                     13

      IV. Disposition.

      For the foregoing reasons, we reverse the district court’s ruling that

affirmed IDOT’s revocation of Bearinger’s license. We remand this case

for the district court to enter an order reversing her revocation.

      REVERSED AND REMANDED WITH INSTRUCTIONS.